DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
Applicant noted that the Examiner mis-identified Figure 2 of Hovland as Figure 3.  This is correct and the mistake is rectified in the rejection below.  
Applicant argues that the combination of Hovland and McConnell does not teach “a marine vibrator, comprising: a free-flooding, load bearing frame … wherein said marine vibrator is negatively buoyant”.  
Applicant’s first argument seems to hinge on beam 112 and floatation devices 107 being considered separate and therefore not part of the “source”.  However, Hovland clearly states “A steerable seismic energy source includes at least one float… a frame is coupled to the at least one float” (Abstract) and indeed even claims “A steerable seismic energy source includes at least one float… a frame is coupled to the at least one float” (claim 1).  As can be seen from Figure 2, the frame is not enclosed and is clearly “free-flooding” in that water flows easily into or through it as the source is pulled through the water.  The frame is also “load-bearing” as there are clearly no other support structures attached which could alternatively provide this function.  
With respect to Applicant’s second argument, that Hovland does not teach “wherein said marine vibrator is negatively buoyant”, Hovland teaches “The dimensions negative buoyancy when the chambers (s) 108 are fully ballasted with water.” ([0023]). When ballasted, the source of Hovland has the ability to be negatively buoyant and reads on the required limitation.  
Applicant further argues that McConnell does not teach either a free-flooding body or a negatively buoyant sound projector.  McConnell is not cited as teaching either of these things as they are taught in Hovland as discussed above.  
Finally, Applicant contests the combination of Hovland and McConnell but provides no reasoning as to why the references cannot be combined.  Mere assertion cannot be given any weight without reasoning or evidence.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hovland (2011/0149681) in view of McConnell (2015/0234072).
With respect to claim 1, Hovland teaches a free-flooding, load-bearing frame (Fig 2: 112), comprising: a vibrator ([0021], lines 16-17), and a control monitoring electronics system ([0025], lines 3-13; [0027]; Fig 2: 103, 109), wherein said marine vibrator is negatively buoyant ([0023], lines 14-15) and wherein a submergence depth of the marine vibrator is controlled using one or more winches (Fig 2: 102) positioned in a surface float (Fig 2: 101) that suspends the marine vibrator ([0025], lines 1-3), wherein a tow-point of the marine vibrator is one or more of from a forward end of the surface float and from a forward end of the free-flooding, load-bearing frame (Fig 2: 113, 122).  However, it does not teach a low-frequency electro-acoustic projector; a power electronics system; and a pressure compensation system.  
McConnell teaches a low-frequency electro-acoustic projector ([0032]); a power electronics system ([0045], lines 6-11); and a pressure compensation system ([0033], lines 6-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hovland with the low-frequency electro-acoustic projector and associated components since such a modification would have enabled the system to obtain data about deep exploration targets.  
With respect to claim 2, Hovland teaches a plurality of the marine vibrators are arranged in a line array (Fig 2: 119) and suspended directly below the surface float (Fig 2: 101) and towed by a survey vessel ([0030], lines 1-2) via a load-bearing, flexible umbilical ([0020], lines 2, 4-6; Fig 2: 113) and comprising functionality to transmit one or 
With respect to claim 3, Hovland teaches a plurality of the marine vibrators are arranged in a line array (Fig 2: 119).
With respect to claim 4, Hovland teaches at least one winch and a load-bearing cable assembly are used to control a depth of the line array ([0025], lines 1-3); said at least one winch positioned within an interior space of the surface float ([0025], lines 1-3).
With respect to claim 5, Hovland teaches the invention as discussed above.  However, it does not teach a plurality of the line arrays are positioned to form a planar or volumetric array towed beneath the water surface by the survey vessel.
McConnell teaches a plurality of the line arrays are positioned to form a planar or volumetric array towed beneath the water surface by the survey vessel (Fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hovland with the planar array of McConnell since such a modification would have provided improved signal to noise ratios and determination of signal characteristics.
With respect to claim 6, Hovland teaches the invention as discussed above.  However, it does not teach free-flooding, load-bearing frame further comprises a source of local electrical power and high-pressure gas.
McConnell teaches free-flooding, load-bearing frame further comprises a source of local electrical power ([0045], lines 6-11) and high-pressure gas ([0033], lines 10-12). It would have been obvious to one of ordinary skill in the art at the time of the invention .  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645